Atkinson, J.
On April 16th, 1910, the E. W. Cook Brewing Company, a corporation, instituted suit in attachment against E. H. Carroll. The defendant answered, and among other 'things set up a cross-demand for damages as from breach of contract, and alsd as from tort, on the ground , that in August, 1909, the plaintiff maliciously and without probable cause filed a petition in bankruptcy' in the United States court against the defendant, which remained pending until April 18th, 1910, when it was tried and a verdict returned finding that defendant was not insolvent at the date the proceedings were instituted, the result of the filing and pendency of such proceedings being to injure defendant’s credit and commercial standing and by reason thereof destroy his business. A motion was made to strike so much of the answer as set up the cross-action, but it was overruled, and the plaintiff excepted pendente lite. At the conclusion of the evidence offered by both sides at the trial, the judge held that a recovery by the defendant for any amount on his cross-demand was not authorized, and as to such demand entered an order in the nature of a nonsuit. Then, on motion, a verdict was directed in favor of the plaintiff for the full amount of its demand. The defendant by direct bill of exceptions assigned error upon each of the rulings just stated. The plaintiff by cross-bill of exceptions assigned error upon the ruling excepted to pendente lite. The only assignment of error insisted upon in the briefs of counsel for plaintiff in error is that which refers to the ruling with reference to the defendant’s cross-demand. Held:
1. Assignments of error which are not insisted upon in the briefs of counsel for plaintiff in error will be treated as abandoned.
2. The evidence was insufficient to authorize a recovery by the defendant on his cross-demand.
3. The judgment on the main bill of exceptions being affirmed, the cross-bill of exceptions will be dismissed.

All the Justices concur.

Walter B. Brown and McDaniel & Black, for plaintiff in error.
Shepard Bryan and J. D. Kilpatrick, contra.